Case 5:18-cv-14022-JEL-RSW ECF No. 96, PageID.1682 Filed 01/04/21 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 HOUSING ENTERPRISE INSURANCE
 COMPANY, INC.,
       Plaintiff,                               Civil Action No. 5:18-cv-14022-JEL-SW
 v.                                             Judge Judith E. Levy
 HOPE PARK HOMES LIMITED                        Magistrate Judge R. Steven Whalen
 DIVIDEND HOUSING ASSOCIATION
 LIMITED PARTNERSHIP, et al.,
      Defendants.
 _________________________________/

             STIPULATED ORDER REGARDING DISCOVERY
      The Court having conferred with counsel for all parties on August 5, 2020

with respect to discovery in general and several specific discovery disputes,

counsel having conferred among themselves thereafter, and counsel for all parties

having stipulated to the following:

      IT IS HEREBY ORDERED that:

      1.     All parties stipulate and the Court finds that the second exception to

plaintiff's pollution exclusion, namely with respect to whether a fire broke out from

where it was intended to be located (“Second Exception”), is not at issue and does

not apply under the facts of this case. Defendants Frederick Agee and Tammy

Greenlee individually and as parent and natural guardian of T.G., a minor, and

T.A., a minor (the “Underlying Plaintiffs”) and defendants KMG Prestige, Inc.,

                                          1
Case 5:18-cv-14022-JEL-RSW ECF No. 96, PageID.1683 Filed 01/04/21 Page 2 of 5




and Affinity Property Management (“the KMG Parties”) (collectively "Agee

Defendants") stipulate that a fire did not break out beyond or outside of the exterior

of the furnace in question and the Second Exception to plaintiff’s pollution

exclusion does not apply under the facts of this case.

      2.     Discovery may continue and shall be completed by May 31, 2021.

      3.     Given the relatively narrow issues remaining in this case the Court

finds initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) are not appropriate or

necessary and relieves all parties from the necessity of making such initial

disclosures in this case.

      4.     Within 10 days following entry of this Order, counsel for plaintiff

shall withdraw as moot in writing each of its July 1, 2020 requests for admission

(and any other discovery request) to the extent directed solely to the Second

Exception to plaintiff's pollution exclusion.

      5.     Within 14 days after plaintiff indicates which requests for admissions

(and/or other discovery requests) it is withdrawing pursuant to the preceding

paragraph, the Agee Defendants shall provide substitute responses and/or

stipulations to plaintiff's July 1, 2020 requests for admissions, follow-up

interrogatories, and requests for production of documents to the extent not

withdrawn.




                                           2
Case 5:18-cv-14022-JEL-RSW ECF No. 96, PageID.1684 Filed 01/04/21 Page 3 of 5




      6.     Plaintiff may depose the Agee Defendants’ proposed expert, Dr.

Damm, by Zoom or equivalent remote deposition protocol.

      7.     The Agee Defendants may depose plaintiff’s proposed expert,

Michael J. Kroll, M.S., by Zoom or equivalent remote deposition protocol.

      8.     Following further discovery, plaintiff and defendant StarStone each

may submit a supplemental brief in response to the Agee Defendants’ pending

Motion for Partial Summary Judgment filed against plaintiff (ECF No. 84). The

Agee Defendants may file a supplemental reply to plaintiff's and/or StarStone’s

supplemental response brief(s) within 14 days thereafter. Each supplemental brief

is limited to 10 pages.

      9.     All further dispositive motions shall be filed by June 30, 2021.

      10.    The Court will issue a scheduling order consistent with the above

dates and include trial-related dates.

      IT IS SO ORDERED.

Date: January 4, 2021                         s/Judith E. Levy
                                              United States District Judge




So stipulated:



                                          3
Case 5:18-cv-14022-JEL-RSW ECF No. 96, PageID.1685 Filed 01/04/21 Page 4 of 5




Stephen M. Kelley, P.C.                     Alvarez, Winthrop, Thompson,
                                            Storey, P.A.
By: _/s/ Stephen M. Kelley_____             By: /s/Griffith J. Winthrop III w/perm.
     Stephen M. Kelley (P33197)             Griffith J. Winthrop, III (FBN105597)
19501 East Eight Mile Road                  390 North Orange Avenue, Suite 600
St. Clair Shores, MI 48080                  Orlando, FL 32801
(313) 510-4966                              (407) 210-2796
skelley@kelleyattys.com                     gjw@awtspa.com

- and -                                     - and -

Alan R. Lyons (NY 2920999)                  Douglas Young (P43808)
Herrick, Feinstein LLP                      Young Insurance Law
Two Park Avenue                             117 W. 4th Street, Suite 201
New York, New York, 10016                   Royal Oak, MI 48067
(212) 592-1539                              (313) 983-1235
alyons@herrick.com                          dyoung@younginsurancelaw.com

Counsel for plaintiff Housing               Counsel for Agee/KMG
Enterprise Insurance Company, Inc.          Defendants/Counter-Plaintiffs



R. Daniel Webster P.C.                      Michael Hale & Associates, PLC

By: _/s R. Daniel Webster w/perm._          By: _/s/ Michael S. Hale w/perm._
    R. Daniel Webster (P32598)                  Michael S. Hale (P51339)
Counsel for defendants Hope Park            Counsel for Motor City Heating &
Homes Limited Dividend Housing              Cooling, Inc.
Association LP, Hope Park Homes Inc.,       39804 Rockcrest Circle
and Brightmoor Homes, Inc.                  Northville, MI 48186
535 Griswold Street Suite 2618              (248) 321-8941
Detroit, MI 48226                           mhale@hale-lawfirm.com
(313) 963-4475
danwebsterpc@yahoo.com



Garan Lucow Miller, P.C.                    Maddin, Hauser, Roth & Heller, P.C.


                                        4
Case 5:18-cv-14022-JEL-RSW ECF No. 96, PageID.1686 Filed 01/04/21 Page 5 of 5




By: _/s/ Timothy J. Jordan w/perm._       By: _/s/ Richard M. Mitchell w/perm.
     Timothy J. Jordan (P46098)                Richard M. Mitchell (P45257)
1155 Brewery Park Blvd. Suite 200         Counsel for defendant Rockhill
Detroit, MI 48207                         Insurance Company
(313) 446-5531                            28400 Northwestern Hwy., 2d Floor
tjordan@garanlucow.com                    Southfield, MI 48034
                                          (248) 827-1875
- and -                                   remitchell@maddenhauser.com

Michelle R. Valencic
Clausen Miller P.C.
10 South LaSalle Street
Chicago, IL 60603
(312) 855-1010
mvalencic@clausen.com
Counsel for defendant StarStone
National Insurance Company




                                      5
